Exhibit 10.9

DEBT SETTLEMENT AGREEMENT

This  Debt  Settlement  Agreement  (this  “Agreement”)  is  made  effective
 this  December  31,  2012  between

SunVesta,  Inc.,  a  company  formed  in  Florida  (“Parent”)  with  its  wholly
 owned  subsidiary,  SunVesta

Holding  AG,  a  company  formed  in  Switzerland  (“Debtor”),  each  of  which
 has  offices  located  at  97

Seestrasse,  Oberrieden,  Switzerland  CH-8942  and  Hans  Rigendinger,  a
 Swiss  individual  and  director  of

Debtor, resident at 20 Bachtelstrasse, Switzerland, CH-8808 (“Creditor”).

SECTION ONE

ACKNOWLEDGEMENT OF EXISTING OBLIGATION

The  parties  acknowledge  that  Debtor  is  at  present  indebted  to  Creditor
 in  the  sum  of  seven  hundred  and

seventeen  thousand  nine  hundred  and  seventy  six  dollars  and  seventy
 one  cents  ($717,976.71),  an  amount

including principal and interest on a series of loans provided by Creditor to
Debtor as of December 31, 2012.

SECTION TWO

AGREEMENT FOR DIFFERENT METHOD OF PAYMENT

Parent, Debtor  and Creditor  desire  and agree  to  provide  for  the payment
 of the  above-stated indebtedness

in  accordance  with  terms  and  provisions  different  from,  and  in
 substitution  of,  the  terms  and  obligations

of the loans as described in Section One above.

SECTION THREE

CONSIDERATION

In  consideration  of  the  mutual  promises  contained  in  this  Agreement,
 Parent,  Debtor  and  Creditor  agree

as follows:



a.

Method  of  Payment:  Parent  agrees  to  issue  to  Creditor  and  Creditor
 agrees  to  accept  from

Parent,  in  full  satisfaction  of  Debtor’s  obligation  of  $717,976.71,
 being  the  indebtedness

described  in  Section  One,  seventeen  million  nine  hundred  and  forty
 nine  thousand  and  four

hundred seventeen (17,949,417) shares of Parent’s common stock, valued at $0.04
per share.



b.

Satisfaction:  On  execution  of  this  Agreement  and  Parent’s  board  of
 directors  resolution

authorizing the  issuance  of 17,949,417 shares  of Parent’s common stock to
Creditor  provided

for  in  Section  Three  (a),  the  original  indebtedness  of  Debtor  to
 Creditor,  as  described  in

Section One, will be forever cancelled and discharged.

In  witness  whereof,  the  parties  have  executed  this  Agreement  in
 Switzerland  on  the  date  first  mentioned

above.



SunVesta, Inc.

SunVesta Holding AG



/s/ Josef Mettler

/s/ Josef Mettler



By: Josef Mettler, Chief Executive Officer

By: Josef Mettler, CEO and Deputy Chairman

Hans Rigendinger

/s/ Hans Rigendinger

Hans Rigendinger



